Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about April 1, 2002, which, inter alia, granted plaintiffs’ motion to preliminarily enjoin defendants from enforcing resolutions approved by Rockway Fuel Corporation’s board of directors on October 24, 2001, unanimously affirmed, without costs.
In light of plaintiffs’ evidence that they are shareholders and *183full-time executive directors of Rockway Fuel Corporation, the October 24, 2001 resolutions of Roekwa/s board of directors, essentially stripping plaintiffs of any executive functions they have in the corporation, apparently contravenes that portion of the Shareholders’ Agreement’s guarantee of continued employment of each shareholder in his executive capacity. Inasmuch as plaintiffs have demonstrated a likelihood of prevailing on the merits of their claim that the disputed board resolutions are invalid, and it appears that in the absence of the requested equitable relief the individual plaintiffs and Rockway may well sustain irreparable harm far outweighing any detriment such relief will cause defendants, the motion court properly exercised its discretion in granting plaintiffs the preliminary injunction (see Doe v Axelrod, 73 NY2d 748, 750 [1988]). Concur — Saxe, J.P., Williams, Marlow and Gonzalez, JJ.